Citation Nr: 1526317	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12- 21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 which was received by VA in July 2012, the Veteran requested a personal hearing before a Veterans Law Judge (VLJ) via videoconference, and such a hearing was scheduled for February 11, 2015. 

However, one day prior to the scheduled hearing, the Veteran's representative sent a letter requesting that the videoconference hearing be rescheduled because the Veteran had been ill and hospitalized.  

The Board finds that good cause to reschedule the videoconference hearing has been shown based on the representative's statement that the Veteran was unable to attend the February 2015 hearing due to his own illness and hospitalization.  Because there is no indication that the hearing was rescheduled, a remand to the RO is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO, at the earliest opportunity.  The Veteran and his representative must be notified of the date, time, and location of this hearing.  Associate a copy of the hearing notification letter in the claims file.  If the Veteran later withdraws his hearing request or fails without good cause to report for the hearing on the date scheduled, document this in the claims file.
 
2.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, return the appeal to the Board for further appellate consideration if the full benefit sought is not granted by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

